Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action, and apply to this and any subsequent Office Actions. 
This action responsive to applicant’s amendment of 12/30/2021.  Claims 1-20 and 24-26 are pending.  Claims 12-20 are rejected.  Claims 1-11 and 24-26 are withdrawn. Claims 21-23 and 27-31 are cancelled.

Priority
	Applicant’s claim of priority to Application 62331020, filed 05/03/2016
is acknowledged.   

Election/Restriction
	Applicant's election of invention II without traverse of the restriction requirement of 4/3/20 was previously acknowledged and was made final.
	 Claims 1-11 and 21-31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim with 21-23 and 27-31 since cancelled. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 12-13, 15 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of Robbins (US9827598) in further view of Divine (6370446) wherein Hayduchok et al. teaches:
 (re: cl 12) A material handling system for sorting a plurality of items of inventory managed by a warehouse management system (WMS) (c3L62-c4L8-“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly. “; C 5 L 11-16, "By using a plurality of input stations, the feed rate of pieces may be increased. In addition, the input stations may be configured to process different types of items. In this way, each input station could be configured to efficiently process a particular category of items" [The disclosure describes a system for handling and processing large amounts of mail. Mail may be sorted according to address, size, etc.), 
wherein items of each respective group are identifiable by a product identification marking thereon (c3L64-c4L8“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly. “) (can be applied to an order deliver received or being sent), comprising:
a plurality of sort destination areas areas, wherein each sort destination area is dimensioned and arranged to receive successive groups of items corresponding to multiple orders processed by the warehouse management system C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination.  Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.);
 a scanning system operative to identify the product identification marking on each item (c3L64-c4L8-“The imaging station scans each mail piece to detect information regarding the destination for each piece”; C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins); c4 L9-16 scans item); 
a plurality of delivery vehicles (#200) each having a support surface dimensioned and arranged to receive a respective item of a plurality of items (c8L18-30, FIG. 12, the loading/unloading mechanism includes a plurality of narrow belts 212 that extend along the top surface of the car) and each  operable to transport a received item to any destination area of the plurality of destination areas (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190. At a loading station 310, each car 200 receives an item from an input station 50 and delivers it to the appropriate bin."-Cars are arranged to deliver sorted items dependent on the destination of the item),   
wherein each vehicle comprises a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”), and
a transfer mechanism operative to transfer a received item to a selected sort destination area (c3 L 22-24-“The cars also include a loading/unloading mechanism 210, such as a conveyor, for loading pieces onto the cars and discharging the pieces from the cars.”); and
a controller including a memory and a processor for executing instructions (c3L25-35; #50-central controller);
items are conveyed one at a time by the delivery vehicles to a respective sort destination area (c4L9-11 serially; c3L20-40- serial to the destination is one at a time) 
directing movement of a first vehicle along a path to convey and transfer the first item to the first sort (cl 4-Directing vehicle to destination );
 directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination are  (cl 4-Directing vehicle to destination ; abstract-plurality of cars)
operating the scanning system to identify presence of a second product identification marking on a third item (c4L34-67-items from scan; scan each mailpiece) ;  

initiating a database query to determine that a WMS association exists between the second product identification marking and the first sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35);
directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area (Directing vehicle along route and destination  (claim 4 ; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars), 
monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred; (c10L13-25, c15L22-36-loaded onto vehicle)
in response to a notification received following accumulation  in response to a notification received following accumulation (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”), for activating a first indicator of the plurality of indicators when a first item to be transferred manually to a first destination area is detected (C 15 L 44-47-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate.; C 1 L 65-67-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”-,for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred to a first destination area is detected;  C 15 L44-4-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate; C 4 L 27-33-“For instance, the system may include an operator station having an input device and a display, such as a monitor).
Robbins teaches what Hayduchok et al. lacks of:
determining when a destination area accumulated a complete group of items activating a first visible indicator associated with the first sort destination area when a destination area has accumulated items applicable to a first sort destination reservation (c1 L 47-59; c7 L 30-38-realocates assignments upon removal from sort destination area with c10L25-49 updates display upon realocation; c5 L17-25-realocates bins);
Processor instructions stored in memory (c11 L 36-44-writable memory) for determining when a sort destination areas are present and available to receive items and for implementing a sort destination reservations of the WMS ( CL1), 
identifying the warehouse management system processes a queue of orders for fulfillment by assembling lists of items to form respective groups  (c12L65-c13L22-  bundle package destinations based on size, ten or more quantity; c13L41-54- destination of other packages ) ;
when corresponding sort destination areas become available to receive items of each respective group, and forming sort destination reservations by associating each corresponding list of items with an available sort destination area (c1L46-64-whether bin is full if so: redirects to another; cl 1 –“thereafter electronically evaluating by the computer, and sorting by the sorter, further items according to the changed array where both the first and second target locations are available target locations for items evaluated after the creation of the second target location”; c1 L59-64-if bin full redirects).

determining that the third item is a final item needed to complete a group specified by the WMS (robbins (c1 L 47-59;quantity abstract} 
whereby  operating the scanning system to identify presence of a first product identification marking on a first item to the destination area,  (c13 L 44-c14 L8-scans to identify characteristic used in the sort };
initiating a database query to determine that a WMS association exists between the first product identification marking and a first sort destination area of the plurality of destination areas  { c3 L29-57-“ capturing return address information with image capture device 24. In any event, the image generated from image capture device 24 may be processed by OCR algorithm 29 resulting in machine readable destination information stored in database 28.”}; 
operating the scanning system to identify presence of the first product identification marking on a second item (c13 L 44-c14 L8-scans to identify characteristic used in the sort };
initiating a database query to determine that a WMS association exists between the first product identification marking and a second sort destination area of the plurality of destination areas;
 (c1 L 47-59; c3 L29-57-“In any event, the image generated from image capture device 24 may be processed by OCR algorithm 29 resulting in machine readable destination information stored in database 28.”).
It would have been obvious at the effective time of the invention for Hayduchok et al. to test for completion of a group of items to send the item to the destination without omitting articles or needing send extra shipments to the destination as taught by Robbins.  	
It would have been obvious at the effective time of the invention for Hayduchok et al. to keep its instructions in memory or receive items and identify their destination via a scanner to read the product identification and/or directed destination as taught by Robbins.  
It would have been obvious at the effective time of the invention for Hayduchok et al. to receive items and identify their destination via a scanner to read the product identification and/or directed destination as taught by Robbins.  
It would have been obvious at the effective time of the invention for Hayduchok et al. to 
process a queue orders for fulfillment to distribute items going to a common destination and thereby save on transport redundant costs as taught by Robbins.  It would have been obvious at the effective time of the invention for Hayduchok et al. to 
Check if the group is filled decide to ship the group out going to a common destination 
as taught by Robbins.  It would have been obvious at the effective time of the invention for Hayduchok et al. to determine if an item completes a group to ship the group out going to a common destination as taught by Robbins.  	
It would have been obvious at the effective time of the invention for Hayduchok et al. to 
use a database query to identify the destination as the database may correlate issues of forwarded locations as taught by Robbins.  	
It would have been obvious at the effective time of the invention for Hayduchok et al. to 
Operate a scanning device on the item to determine the group is ready to be shipped to their common destination as taught by Robbins.  	

Divine teaches what Hayduchok et al. lacks of:
a plurality of visible indicators, wherein at least one visible indicator of the plurality of visible indicators is aligned with a corresponding sort destination area of the plurality of sort destination areas  (c6L43-56- indicator lights #40/ #40a at each array location for the directed destination;(c6L43-56- indicator lights #40/ #40a at each array location for the directed destination, plural indicator lights for each location).
	It would have been obvious at the effective time of the invention for Hayduchok et al. to have separate visible indicators aligned with each array destination to specifically direct the operator where to send the items as taught by Divine. 

Hayduchok et al. teaches:
 (re: cl 13) wherein each vehicle includes a sensor configured to sense when a sort destination area is 
present and available to receive items and  (c12 L 49-62 sense vehicle proximate loading zone at end of sort).
Robbins teaches what Hayduchok et al. lacks of:
in response to a determination that the first sort destination area is available and ready to receive items and in when the items applicable to the first sort destination have been removed from the first destination area (c7 L 30-38-realocates assignments upon removal with c10L25-49 updates display upon realocation; c1 L59-64-if bin full redirects).
	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator contingent upon the location no longer allocated to remove the indicator in a reasonable implementation time to let the next item have its designation unconfused by retention of the previous item destination indicator as taught by Robbins. 
	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator to remove the indicator to show the location has been reallocated as available as taught by Robbins.
Divine teaches what Hayduchok et al. lacks of:   
wherein the memory further includes instructions executable by the processor for deactivating the first visible indicator (c7 L 58-61-“If the comparison is positive (corresponding to "yes" in the test of step 118-the indicator means in question activates its own display means in a final step 120, the indicator means of the other pigeonholes naturally remaining inactive. The display can remain in operation for a predetermined duration (e.g. the time required for a capacitor to discharge), or it can depend on the sorting throughput. “; #120).
It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator when no longer needed to let the next item have its designation unconfused by retention of the previous item destination indicator as taught by Divine. 

Hayduchok et al. teaches:
(re: cl 15) wherein the memory further includes instructions executable by the processor for controlling speed and the movement of each delivery vehicle (C 11 L 1-4, "The car may include a reader for sensing the sensor signals and/or the indicators, as well as a central processor for controlling the operation of the vehicle in response to the sensors or indicators.”;c16L18-31controls vehicle speed and directs the vehicles to avoid collision) based on information stored in a central database about items being conveyed (c12 L 21-35 -recipent in database- “The central controller maintains a database that correlates various data to identify the destination bin. For instance, the database may correlate the recipient names with the appropriate department if the mail is being sorted according to department. In other embodiments, the piece may be a part that has a product code and the database may correlate the product code with the sort location.”).

Hayduchok et al. teaches:
(re: cl 18) wherein the plurality of destination areas are arranged into first and second vertical arrays (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." ; The sort array may be configured to expand and add additional bin tracks; Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are arrange in columns);
and the second plurality of sort destination areas are arranged into third and fourth vertical
arrays (#190 fig. 2-front and back rows of columns; #190 fig. 4 showing front and back columns in addition to the lateral rows of columns);
the system further including a track for guiding the delivery vehicles to the destination areas (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." The sort array may be configured to expand and add additional bin tracks. Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are), 
wherein the track is positioned between the first series of columns and the second series f columns so that a delivery vehicle can move vertically between the first series of columns and the second series of columns (c3 L 1-6; #130 fig 5),
the system further including a first track system for guiding the first plurality of delivery vehicles to the first plurality of sort destination areas and a second track system for guiding the second plurality of delivery vehicles to the second plurality of sort destination areas, wherein the first track system is positioned between the first and second vertical arrays and wherein the second track system is positioned between the third and fourth vertical arrays so that each delivery vehicle of the first plurality of delivery vehicles can move vertically between the first and second arrays and the vehicles of the second plurality of delivery vehicles can move vertically between the third and fourth vertical arrays (#120 fig 2 between front and rear arrays, fig shows 4 columns in front with 4 in back and car with track between front and columns; c3 L 1-6; #130 fig 5; Fig 2 #190 between front and back columns).

(re: cl 19) wherein the visible indicator associated with the first destination area is adjacent to the first destination are (C15 L 44-47, “.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate."- Associated in light as car approaches ; C 4 L 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device.";[The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator workstation is situated adjacent to the plurality of destination areas bins).

(re: cl 20) wherein the controller processes instructions, stored in memory, for selectively energizing the visible indicator in accordance with a set of stored event annunciation rules (C 10 L 54-60, “For instance, the location of the cars can be controlled based on signals from sensors positioned along the track or indicators positioned along the track. In such instances, the cars may be configured to use a drive mechanism that is not synchronous as described above." [Sensor along the track provide visible signals to alert and indicate a cars path. This is a teaching of an annunciation system), 
the method comprising the steps of:: transferring, onto a delivery vehicle-C 2 L 63-65, “The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190."; Sorted items are transferred on to delivery cars to arrive at their delivery destination; an item to be delivered to a first destination area of the plurality of destination areas-C 8 L 4-10, “As discussed above, the system is operable to sort a variety of items to a plurality of destinations. One type of destination is a bin; a second type is a shelf or other location on which the item is to be stored; and a third type of destination is an output device that may be used to convey the item to a different location. The system may include one or more of each of these types or other types of destinations."driving the delivery vehicle along a path to the first destination area-C 17 L 11-16, “One of the issues in traffic control relates to merging at intersections 170. The problem arises when a car needs to merge onto the return rail 140. If two cars will arrive at the intersection close enough to collide, one of the cars needs to have priority and the other car needs to wait or slow down to allow the first car to go through-Controller determines priority between two cars and their associated sorted items, defining their path); initiating discharge of an item to the first destination area -C 5 L 40-44, “The car then travels along the upper rail until reaching the column having the appropriate bin. The car then travels downwardly along two front vertical posts and two parallel rear posts until reaching the appropriate bin, and then discharges the mail piece into the bin."; upon detection of an item to be manually delivered to a second destination area of the plurality of destination areas, operating the event annunciation system to provide a first visible alert -C 4 L 23-32, “In certain instances, the system may not be able to automatically identify the relevant information for a mail piece. To process such pieces, the system may include an operator to input the relevant information so that the mail piece can be sorted. For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device.” -The operator may manually input or process a mail piece in the event that the system cannot automatically detect the relevant information to properly sort the item. As shown in Fig. 1, the operator is equipped with a workstation including a laptop or computer display. The system must alert the operator that it is unable to scan in the item to be sorted, which is activated on the display. This is a teaching of a visual alert or annunciation system. The relevant information input defines a first sort destination based on the alert and relevant characteristics of the item (i.e. address, type, size, etc. Once the destination is determined, it is transferred manually by the operator onto the conveyor belt. Further, subsequent items scanned and sorted by the system would be to a second destination area).

	Claim(s) 14, 16, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of Robbins (US9827598) wherein Hayduchok et al. teaches:
(re: cl 14) A material handling system for sorting a plurality of items of inventory managed by a warehouse management system (WMS) (c3L64-c7L8“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly.“) ; identifying when corresponding sort destination areas become available to receive items of each respective group, and forming sort destination reservations by associating each corresponding list of items with an available sort destination area, and wherein (c3L64-c7L8-“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly.“; can be applied to an order deliver received or being sent), 
items of each respective group are identifiable by a product identification marking thereon comprising:
a plurality of sort destination areas (c3L64-c7L8 -“The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly. “; can be applied to an order deliver received or being sent, #190 fig. 3/2; C 18 L 1-4-“...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination. Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); 
a scanning system operative to the product identification marking on each item (c4L9-16 scans item);
a plurality of delivery vehicles (#200) each having a support surface dimensioned and arranged to receive a respective item of a plurality of items and each operable to transport a received item to any destination area of the plurality of sort destination areas (c2 L 61-67-vehicle transports item to destination), wherein each vehicle comprises: a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”), and
a transfer mechanism operative to transfer a received item to a selected sort destination area (c19 L 16-20- transfer mechanism; c3L20-40 serially;  c4L11-12 -serial means to the destination is one at a time; C 15 L 44-47-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate.; C 1 L 65-67-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”-,for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred to a first destination area is detected;  C 15 L44-4-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate; C 4 L 27-33- “For instance, the system may include an operator station having an input device and a display, such as a monitor);
and
a controller including a memory and a processor configured to execute instructions, stored in memory, for determining when a sort destination areas are present and available to receive items and for implementing a sort destination reservations of the WMS (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for  each item to be sorted.”), 
whereby by operating the scanning system to identify presence of a first product identification marking on a first item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”)  
initiating a database query to determine that a WMS association exists between the first product identification marking and a first sort destination area of the plurality of destination areas (c12 L 21-35-Database identifying destination)
8 directing movement of a first vehicle along a path to convey and transfer the first item to the first sort destination destination (claim 4; c10L61-c11L4-controlling operations of vehicle), 
area, operating the scanning system to identify presence of the first product identification marking on a second item; (c4L34-67-items from scan, scan each mailpiece);
initiating a database query to determine that a WMS association exists between the first product identification marking and a second sort destination area of the plurality of destination areas  (Database identifying destination c12 L 21-35)
directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination area, (claim 4; c10L61-c11L4-controlling operations of vehicle), 
operating the scanning system to identify presence of a second product identification marking on a third item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”-scans plural mailpieces);
initiating a database query to determine that a WMS association exists between the second product identification marking and the first sort destination area of the plurality of destination areas (Database identifying destination c12 L 21-35; c3L64-c7L8-“does so on plural pieces of mail);
directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area, Directing vehicle along route and destination  (claim 4 ; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collissions), 
and monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred  (c10L13-25, c15L22-36-monitors items loaded onto vehicle).

Robbins teaches:,
wherein  the warehouse management system processes a queue of orders for fulfillment by assembling lists of items to form respective groups, (c12L65-c13L22 -bundle package destinations based on size, ten or more quantity; c13L41-54- destination of other packages  and determining that the third item is a final item needed to complete a group specified by the WMS  (c1 L 47-59; abstract- quantity; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1; c1L46-64-whether bin is full if so: redirects to another; cl 1 –“thereafter electronically evaluating by the computer, and sorting by the sorter, further items according to the changed array where both the first and second target locations are available target locations for items evaluated after the creation of the second target location”; c1 L59-64-if bin full redirects; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).
It would have been obvious at the effective time of the invention for Hayduchok et al. to Check if the group is filled decide to ship the group out going to a common destination as taught by Robbins.  	
	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator to remove the indicator to show the location has been reallocated as available as taught by Robbins.
It would have been obvious at the effective time of the invention for Hayduchok et al. to 
Process a queue orders for fulfillment to distribute items going to a common destination and thereby save on transport redundant costs as taught by Robbins.  

Hayduchok et al. teaches:
(re: cl 16) wherein the plurality of sort destination areas are a first plurality of sort destination areas
and the first plurality of delivery vehicles are a first plurality of delivery vehicles, the material handling system further including (¶17- router module), 
a second plurality of sort destination areas (front and back arrays fig 3);
a second plurality of delivery vehicles, wherein delivery vehicles of the first plurality
of delivery vehicles are arranged to convey items solely to the first plurality of destination
areas and delivery vehicles of the second plurality of delivery vehicles are arranged solely
to convey items to the second plurality of delivery vehicles (c17L29-52– cars on separate tracks).

 (re: cl 18) wherein the plurality of destination areas are arranged into first and second vertical arrays (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." ; The sort array may be configured to expand and add additional bin tracks; Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are arrange in columns);
and the second plurality of sort destination areas are arranged into third and fourth vertical
arrays (#190 fig. 2-front and back rows of columns; #190 fig. 4 showing front and back columns in addition to the lateral rows of columns);
the system further including a track for guiding the delivery vehicles to the destination areas (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." The sort array may be configured to expand and add additional bin tracks. Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are), 
wherein the track is positioned between the first series of columns and the second series f columns so that a delivery vehicle can move vertically between the first series of columns and the second series of columns (c3 L 1-6; #130 fig 5),
the system further including a first track system for guiding the first plurality of delivery vehicles to the first plurality of sort destination areas and a second track system for guiding the second plurality of delivery vehicles to the second plurality of sort destination areas, wherein the first track system is positioned between the first and second vertical arrays and wherein the second track system is positioned between the third and fourth vertical arrays so that each delivery vehicle of the first plurality of delivery vehicles can move vertically between the first and second arrays and the vehicles of the second plurality of delivery vehicles can move vertically between the third and fourth vertical arrays (#120 fig 2 between front and rear arrays, fig shows 4 columns in front with 4 in back and car with track between front and columns; c3 L 1-6; #130 fig 5; Fig 2 #190 between front and back columns).

	Claim(s) 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of Robbins (US 20110066572) further view of Vliet et al. (US20150073587) wherein Hayduchok et al. in view of Robbins teaches what was previously discussed and Vliet et al. teaches: what Hayduchok et al. lacks of: 
(re: cl 17) wherein the scanning system is dimensioned and arranged to read product identifying marking on any of a plurality of surfaces of the items, wherein the product identifying marking comprises at least one of a UPC or a SKU number corresponding to a discrete item of inventory items (¶26-“The pulled unit of an item may be associated with the particular conveyance receptacle that it is placed in. In one embodiment, the association of a unit of an item with a particular conveyance receptacle may be performed by reading, scanning or otherwise entering an item identifier associated with the item and a conveyance receptacle identifier associated with the particular conveyance receptacle into which the unit is placed. The item identifier and receptacle identifier may be communicated to a control system 190 of the materials handling facility via wired and/or wireless communications. Each conveyance receptacle may include a unique conveyance receptacle identifier that uniquely identifies the particular conveyance receptacle in the materials handling facility. The conveyance receptacle identifier may, for example, be indicated by a bar code, QR code, Radio Frequency Identifier (RFID) device, or some other scannable or readable mechanism, mark, or tag attached to or integrated with the conveyance receptacle.” ; ¶27-“For example, units or collections of items in inventory may be marked or tagged with a bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code, serial number, and/or other designation (including proprietary designations) that may be used as item identifiers to facilitate materials handling facility operations, including, but not limited to, stowing, rebinning, picking, sorting, packing and shipping. These designations, or codes, may identify items by type, and/or may identify individual units within a type of item.”).
	It would have been obvious at the effective time of the invention for Hayduchok et al. to dimension the scanning system to read identifying information on the items to automate the determining of where the item’s destination is as taught by Vliet et al.. 

Response to Amendments/Arguments
	Applicant’s amendments are insufficient and arguments unpersuasive in overcoming the prior art rejections.  Per the currently amended claimset, Divine is no longer necessary as a tertiary reference on claim 14 and its dependent claims.  
Hayduchok et al. teaches the new elements of:
areas areas, wherein each sort destination area is dimensioned and arranged to receive successive groups of items corresponding to multiple orders processed by the warehouse management system C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination. Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.);  
a scanning system operative to identify the product identification marking on each item (c3L64-c4L8-“The imaging station scans each mail piece to detect information regarding the destination for each piece”; C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins); c4 L9-16 scans item); 
vehicles (#200) each having a support surface dimensioned and arranged to receive a respective item of a plurality of items (c8L18-30, FIG. 12, the loading/unloading mechanism includes a plurality of narrow belts 212 that extend along the top surface of the car) and each  operable to transport a received item to any destination area of the plurality of destination areas (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190. At a loading station 310, each car 200 receives an item from an input station 50 and delivers it to the appropriate bin."-Cars are arranged to deliver sorted items dependent on the destination of the item),   
directing movement of a first vehicle along a path to convey and transfer the first item to the first sort (cl 4-Directing vehicle to destination );
 directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination are  (cl 4-Directing vehicle to destination ; abstract-plurality of cars)
operating the scanning system to identify presence of a second product identification marking on a third item (c4L34-67-items from scan; scan each mailpiece) ;  initiating a database query to determine that a WMS association exists between the second product identification marking and the first sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35) directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area (Directing vehicle along route and destination  (claim 4 ; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars), 
monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred; (c10L13-25, c15L22-36-loaded onto vehicle)
monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred; (c10L13-25, c15L22-36-loaded onto vehicle)
in response to a notification received following accumulation in response to a notification received following accumulation (C 1 L 65-67,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”),
wherein each vehicle includes a sensor configured to sense when a sort destination area is present (  ) and available to receive items and  (c12 L 49-62 sense vehicle proximate loading zone at end of sort).

wherein the memory further includes instructions executable by the processor for controlling speed and the movement  of each delivery vehicle (C 11 L 1-4, "The car may include a reader for sensing the sensor signals and/or the indicators, as well as a central processor for controlling the operation of the vehicle in response to the sensors or indicators.”;c16L18-31controls vehicle speed and directs the vehicles to avoid collision) based on information stored in a central database about items being conveyed (c12 L 21-35 -recipent in database- “The central controller maintains a database that correlates various data to identify the destination bin. For instance, the database may correlate the recipient names with the appropriate department if the mail is being sorted according to department. In other embodiments, the piece may be a part that has a product code and the database may correlate the product code with the sort location.”).
A material handling system for sorting a plurality of items  of inventory managed by a warehouse management system (WMS) (c3L64-c7L8“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly.“) ;  
identifiable by a product identification marking thereon comprising:
a plurality of sort destination areas 
a scanning system operative to the product identification marking on each item (c4L9-16 scans item) ;
a plurality of delivery vehicles (#200) each having a support surface dimensioned and arranged to receive a respective item of a plurality of items and each operable to transport a received item to any destination area of the plurality of sort destination areas (c2 L 61-67-vehicle transports item to destination), wherein each vehicle comprises: a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”),

operating the scanning system to identify presence of a first product identification marking on a first item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”)  
initiating a database query to determine that a WMS association exists between the first product identification marking and a first sort destination area of the plurality of destination areas (c12 L 21-35-Database identifying destination)
8 directing movement of a first vehicle along a path to convey and transfer the first item to the first sort destination destination (claim 4; c10L61-c11L4-controlling operations of vehicle), 
area, operating the scanning system to identify presence of the first product identification marking on a second item; (c4L34-67-items from scan, scan each mailpiece);
initiating a database query to determine that a WMS association exists between the first product identification marking and a second sort destination area of the plurality of destination areas  (Database identifying destination c12 L 21-35)
 directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination area, (claim 4; c10L61-c11L4-controlling operations of vehicle), 
operating the scanning system to identify presence of a second product identification marking on a third item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”-scans plural mailpieces);
initiating a database query to determine that a WMS association exists between the second product identification marking and the first sort destination area of the plurality of destination areas (Database identifying destination c12 L 21-35; c3L64-c7L8-“does so on plural pieces of mail);
directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area, Directing vehicle along route and destination  (claim 4 ; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collissions), 
and monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred  (c10L13-25, c15L22-36-monitors items loaded onto vehicle).
	Robbins teaches the new elements of: 
by operating the scanning system to identify presence of a first product identification marking on a first item to the destination area, (c13 L 44-c14 L8-scans to identify characteristic used in the sort };
initiating a database query to determine that a WMS association exists between the first product identification marking and a first sort destination area of the plurality of destination areas;  { c3 L29-57-“ capturing return address information with image capture device 24. In any event, the image generated from image capture device 24 may be processed by OCR algorithm 29 resulting in machine readable destination information stored in database 28.”}; 
operating the scanning system to identify presence of the first product identification marking on a second item (c13 L 44-c14 L8-scans to identify characteristic used in the sort };;
initiating a database query to determine that a WMS association exists between the first product identification marking and a second sort destination area of the plurality of destination areas; (c1 L 47-59; c3 L29-57-“In any event, the image generated from image capture device 24 may be processed by OCR algorithm 29 resulting in machine readable destination information stored in database 28.”).
in response to a determination that the first sort destination area is available and ready to receive items and in
when the items applicable to the first sort destination have been removed from the first destination area (c7 L 30-38-realocates assignments upon removal with c10L25-49 updates display upon realocation; c1 L59-64-if bin full redirects).
wherein  the warehouse management system processes a queue of orders for fulfillment by assembling lists of items to form respective groups, (c12L65-c13L22 -bundle package destinations based on size, ten or more quantity; c13L41-54- destination of other packages  and determining that the third item is a final item needed to complete a group specified by the WMS  (c1 L 47-59; abstract- quantity; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1; c1L46-64-whether bin is full if so: redirects to another; cl 1 –“thereafter electronically evaluating by the computer, and sorting by the sorter, further items according to the changed array where both the first and second target locations are available target locations for items evaluated after the creation of the second target location”; c1 L59-64-if bin full redirects; (c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).
Hayduchok et al teaches using database to correlate the destination of mailpieces (Database identifying destination-c12 L 21-35)
Robbins teaches: indication of fullness of location and availability of reconfigured sorting locations.  Robbins teaches determining if sorting bundles are complete and hence ready to be sent off.  Robbins teaches grouping the orders going to a common destination (c12L65-c13L22 -bundle package destinations based on size, ten or more quantity; c13L41-54- destination of other packages  and determining that the third item is a final item needed to complete a group specified by the WMS  (c1 L 47-59; abstract- quantity; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1; c1L46-64-whether bin is full if so: redirects to another; cl 1 –“thereafter electronically evaluating by the computer, and sorting by the sorter, further items according to the changed array where both the first and second target locations are available target locations for items evaluated after the creation of the second target location”; c1 L59-64-if bin full redirects (c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).  Applicant’s claim is for a determine an association with destination through the database-applicant’s arguments are narrower than his arguments. 
.  Sending to a common destination solves a need to minimize shipping costs.  Robbins further details the d
Divine teaches using a plurality of indicators c6L43-56- indicator lights #40/ #40a at each array location for the directed destination);
(c6L43-56- indicator lights #40/ #40a at each array location for the directed destination, plural indicator lights for each location).

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.E.B/            Examiner, Art Unit 3655

/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655